Citation Nr: 1011561	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
perforated tympanic membranes.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to May 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen a claim for service connection for bilateral 
perforated tympanic membranes and denied claims for service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral perforated 
tympanic membranes was previously denied in an August 1980 RO 
decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final denial in August 
1980 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral perforated 
tympanic membranes. 

3.  The Veteran's current bilateral hearing loss first 
manifested many years after his separation from service and 
is unrelated to his service or to any incident therein.  

4.  The Veteran's current tinnitus first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The August 1980 RO decision that denied service 
connection for bilateral perforated tympanic membranes is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral perforated 
tympanic membranes.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2009). 

3.  The Veteran's current bilateral hearing loss was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  

4.  The Veteran's current tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In an August 1980 decision, the RO denied the Veteran's claim 
for service connection for bilateral perforated tympanic 
membranes.  The RO declined to reopen the Veteran's claim in 
November 2005.  While the RO found that new and material 
evidence had not been submitted to reopen the Veteran's claim 
for service connection for bilateral perforated tympanic 
membranes, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  

In a decision dated in August 1980, the RO denied the 
Veteran's claim for service connection for bilateral 
perforated tympanic membranes.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the August 1980 RO decision became final because the 
Veteran did not file a timely appeal.  

The claim for entitlement to service connection for bilateral 
perforated tympanic membranes may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in April 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records 
and the Veteran's own statements.  The RO denied the claim 
because the Veteran's bilateral perforated tympanic membranes 
had pre-existed his period of service, and there was no 
evidence that his perforated tympanic membranes had been 
aggravated by his period of service. 

The Veteran applied to reopen his claim for service 
connection for bilateral perforated tympanic membranes in 
April 2005.  The Board finds that the evidence received since 
the last final decision is cumulative of other evidence of 
record and does not raise a reasonable possibility of 
substantiating the Veteran's claim.

In support of his application to reopen his claim, the 
Veteran submitted post-service VA and private medical records 
dated from July 1991 to January 2007.  These records show 
that the Veteran received intermittent treatment for otitis 
media and otitis externa.  The Veteran mainly suffered from 
ear pain, ear pressure, and drainage.  He also had a large 
cerumen impaction in the right ear that had to be removed.  A 
July 1991 private medical report indicated that the Veteran 
underwent a left tympanoplasty for his chronic left otitis 
media.  At no time did any treating provider find that the 
Veteran's pre-existing bilateral perforated tympanic 
membranes were aggravated by his period of service. 

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
bilateral perforated tympanic membranes.  Although the 
additionally submitted medical records are new, because they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not show that the Veteran's 
pre-existing bilateral perforated tympanic membranes were 
aggravated by his period of service.  They merely demonstrate 
that the Veteran has received continued treatment for chronic 
otitis media and externa.  The presence of a current 
disability was already established at the time of the last 
final decision.  Accordingly, the evidence does not establish 
a fact necessary to substantiate the claim, and the claim for 
service connection for bilateral perforated tympanic 
membranes cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a) (2009).  

Although the Veteran has submitted new evidence that was not 
before the RO in August 1980, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for bilateral perforated 
tympanic membranes since the August 1980 RO decision because 
no new competent evidence showing that the Veteran's 
bilateral perforated tympanic membranes were aggravated by 
service has been submitted.  Thus, the claim for service 
connection for bilateral perforated tympanic membranes is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  




Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).  




Bilateral Hearing Loss and Tinnitus 

The Veteran contends that he was required to take swimming 
classes during his service in the Navy and that he has 
suffered from hearing loss and tinnitus since the swimming 
classes in service.   

Service medical records are negative for any complaints or 
treatment for hearing loss or tinnitus.  At a May 1960 
Medical Board Examination prior to separation, the Veteran 
complained of poor hearing in both ears.  However, other than 
being diagnosed with chronic, suppurative otitis media, 
organism undetermined, the Veteran was not found to have any 
other abnormalities on examination, including hearing loss or 
tinnitus.   

The first post-service evidence of bilateral hearing loss is 
a May 2000 VA medical report where the Veteran was diagnosed 
with mild to profound bilateral hearing loss.  Post-service 
VA medical records dated from May 2000 to December 2004 show 
that the Veteran received intermittent treatment for his 
bilateral hearing loss and that he used hearing aids.  At no 
time did any treating provider relate the Veteran's bilateral 
hearing loss or tinnitus to his period of active service.  
There is no other competent evidence of record relating the 
Veteran's hearing loss or tinnitus to his service.

To the extent that the Veteran claims that any hearing loss 
or tinnitus is due to or aggravated by bilateral perforated 
tympanic membranes, service connection for that disability 
has been previously denied, and this decision found that new 
and material evidence has not been submitted to reopen a 
claim for service connection for bilateral perforated 
tympanic membranes.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current bilateral hearing loss or tinnitus.

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service evidence of the 
Veteran's bilateral hearing loss and tinnitus is in May 2000, 
approximately 40 years after his separation from service.  In 
view of the lengthy period without treatment, the evidence 
weighs against a finding of any continuity of symptomatology, 
which weighs heavily against the claims.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's bilateral hearing loss 
and tinnitus developed in service.  The hearing loss and 
tinnitus were first shown many years after service and no 
competent medical evidence relates those disabilities to the 
Veteran's service.  Therefore, the Board concludes that the 
bilateral hearing loss and tinnitus were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection, the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and a rating 
decision in November 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to the claim for new and material evidence to reopen 
a claim for service connection for bilateral perforated 
tympanic membranes because there is no competent evidence 
that the Veteran's perforated tympanic membrane disability 
was aggravated during his period of service and the claim was 
not reopened.  38 C.F.R. § 3.159(c)(4) (2009).  VA has not 
obtained medical examinations in relation to the claims for 
service connection for bilateral hearing loss and tinnitus 
because there is no competent evidence that the Veteran's 
hearing loss and tinnitus had their onset during service or 
are related to any event or injury of service.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The evidence shows that the Veteran 
had chronic otitis media during service, but it has been 
found to be a pre-existing disability that was not aggravated 
by service, and service connection for that disability 
remains denied as a result of this Board decision.  
Therefore, service connection cannot be established on a 
secondary basis for bilateral hearing loss and tinnitus due 
to bilateral perforated tympanic membranes because it remains 
a non-service-connected disability.  38 C.F.R. § 3.310(a) 
(2009).  Therefore, no examination is warranted to determine 
whether any hearing loss or tinnitus is related to the 
bilateral perforated tympanic membranes, because that is not 
a service-connected disability.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

The application to reopen the claim for service connection 
for bilateral perforated tympanic membranes is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


